[Cite as Shaker Hts. v. El-Bey, 2017-Ohio-9022.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 105701 and 105702




                          CITY OF SHAKER HEIGHTS
                                                         PLAINTIFF-APPELLEE

                                                   vs.

                           BRANDON PROFIT EL-BEY
                                                         DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                    Criminal Appeal from the
                                 Shaker Heights Municipal Court
                           Case Nos. 17 TRD 01124 and 17 CRB 00154

        BEFORE: S. Gallagher, J., Kilbane, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: December 14, 2017
FOR APPELLANT

Brandon N. Profit El-Bey, pro se
4115 E. 138th Street
Cleveland, Ohio 44108


ATTORNEY FOR APPELLEE

C. Randolph Keller
City of Shaker Heights
3400 Lee Road
Shaker Heights, Ohio 44120
SEAN C. GALLAGHER, J.:

      {¶1}    This is an accelerated appeal brought pursuant to App.R. 11.1 and

Loc.App.R. 11.1. Brandon Profit El-Bey appeals his convictions for operating a vehicle

without a license, failing to stop at a stop sign, driving with expired or unlawful license

plates, and carrying a concealed weapon. By designating this as an accelerated appeal,

El-Bey has “agreed that we may render a decision in ‘brief and conclusionary form’

consistent with App.R. 11.1(E).”      State v. D.F., 8th Dist. Cuyahoga No. 104410,

2017-Ohio-534, ¶ 1.

      {¶2} El-Bey does not dispute that he violated several ordinances or the validity of

the underlying convictions. Instead, El-Bey asserts that he is not subject to the Shaker

Heights Codified Ordinances because he is a national of the “Tribal-Nation, United

Washitaw de Dugdahmoundyah Mu’urs.”

       {¶3} “Numerous courts have rejected similar challenges to convictions based on

‘sovereign citizen’ or ‘sovereign nation’ arguments.” Shaker Hts. v. El-Bey, 8th Dist.

Cuyahoga No. 104236, 2017-Ohio-929, ¶ 6, citing State v. Wyley, 8th Dist. Cuyahoga No.

102889, 2016-Ohio-1118, ¶ 6-7, 11-12; Garfield Hts. v. Foster, 8th Dist. Cuyahoga No.

102965, 2016-Ohio-2834, ¶ 9; State v. Few, 2d Dist. Montgomery No. 25969,

2015-Ohio-2292, ¶ 6; State v. Blacker, 12th Dist. Warren No. CA2008-07-094,

2009-Ohio-5519, ¶ 7-10; St. Paris v. Galluzzo, 2d Dist. Champaign No. 2014-CA-29,

2015-Ohio-3385, ¶ 46; State v. Matthews, 2d Dist. Greene No. 2015-CA-73,
2016-Ohio-5055, ¶ 3-6; Friend v. Schatzman, M.D.N.C. No. 1:15CV231, 2015 U.S. Dist.

LEXIS 36332, 3-5 (Mar. 24, 2015).

       {¶4} In light of the fact that El-Bey does not challenge the legal or factual basis of

his convictions and seeks only to assert his status as a sovereign person as a means to

avoid application of the Shaker Heights Codified Ordinances, a principle rejected by this

and a majority of courts, we affirm.

       It is ordered that appellee recover from appellant costs herein taxed.        The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the municipal

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY EILEEN KILBANE, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR